DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-30 are pending.
Specification

The abstract of the disclosure is objected to because it is provided with the drawings. It should have been placed on a separate page as required.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the sub-headings “Field” and the second instance of “Background" should be placed on the center of the page. The redundancy of the heading “Background” should be avoided.
Appropriate correction is required.

Claim Objections

Claims 29 and 30 are objected to because of the following informalities:  part of claim 29 and all of claim 30 are provided under the abstract.  In other words, all the claims have not been put together. Appropriate correction is required.
s 1-30 are objected to because of the following informalities:  extraneous characters appeared at top left corner and end of each pages of the claims should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-13, 16, 18-23, 26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 11 and 21 are considered first. Claim 1 recites “a legacy network downlink antenna” and “an advanced network downlink antenna” (emphasis added). As can be understood by one of ordinary skill in the art, “a legacy network”, as recited, can include all legacy networks previously known. The claim does not specify or indicate that the recited phrase refers to all or a particular legacy network. In the same manner, “an advanced network”, as recited, can include all advanced networks known at present and even to be known in future time. The claim does not specify or indicate that the recited phrase refers to all or a particular advanced network. Although networks can be divided as legacy and advanced in general, they come in 
Furthermore, dependent claims 2-3, 5-6, 8-10, 12-13, 16, 18-20, 22-23, 26 and 28-30 recited one or both of the “legacy network” and/or the “advanced network”; thus rejected on the same ground and reasons as provided in the rejection of claim 1 above.
Claim 4, 14 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the above claims recites “all network deployments”. This feature lacks metes and bounds of the claimed invention as it is directed to all under the sky.

Allowable Subject Matter

Claims 5, 7, 15, 17, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        9/20/2021